OFFICE   OF THE ATTORNEY         GENERAL          OF TEXAS
                             AUSTIN




Hon. T. H. Triable
First Aer't State SuperIntendsat
Stats Zmpartment of Education
Austin, Texas
Dear 3irr            opinion   Bo. O-5814




                                                           8 been received and
carefully considered                                        e quote Sroa your
request ae r0li0v8r



                                              th Legi elature,
                                              shall expire and




        the expiration   of %at     Portion     of   the    1aV PO-
        ierred  to above?”
                   Zknate Bill 192, 39th LeRlelrtun    of fox@.,
1925,  (codflied    ae ht.   2889a, Vernon's Annotated Texas Civil
Statutea)     reads a3 folloVrl
                 %ELATINO TO TBJ 18SUARCROF FIR91
        WADE CERTIFICATE8 TO TUCBPRR.
                                  Cbptsr      180
Hon. T. I(. Triable   - Pege 2


     “An Act provldfng for pexieanent flrat grade
            certltlcatea;  provlding      Sop the emplo7-
            mat of teachers     vho have been engaged
            four years fn teaching a apeclal aub-
            ject, vithout requirJ.ng that the7 beve
            certificates;  providing      for the laauanca
            o? emergency certliic8ter;       providing
            for the laauance of permits to teach
            hradea; making this Act cumul*tire         of
            uthor 1~s~ repealing       all lava and parts
            of lava in oonflict    hcreVithJ and
            declaHng an emergeno7.
       “BE IT SSJJACTJSD
                      BY TBP LbDISIAWRIE OF TEE STKTE
            O? TRxA8:

             %EcTIOH 1.    An7 person vho for 81x
       y&r    or more &a been the holder of a State
       tlrat grade cartlflcate   or its equivalent    and
       vho cur.furniah  evidence of aucceaaful    ax-
       perlence ln teaching In the public achoola for
       8J.x or more aeaalona subsequent to September
       1, 1910, shall be entitled    to receive a State
       psmaenent first grade certificate.
             "sac. 2. An7 person vho has been engaged
       Fn teaching a special subject ¶.n the public
       schools for a period of four years and vho baa
       been amplopedto teach the said subject during
       the lbat three years prior to September 1,
       1925, shall be exempt from tha requirement to
       hold a teacher’s   special  certlflcete  so long aa
       he or she contLnuea to be employed to teach
       the same aubjecta:   provided that an7 person
       vho has bwn engaged In the teaching of music,
       or vrltlng  and dravLng ln the public aahoola
       of Texas for ten yaara shall be exosapt fro=
       the present lav and be given a life     certlrlcate
       in that aubjeot.
              “sec. 3. An7 teacher   t&o lppllea for a
       Texas teacher’r  certificate  on ccbdentlalrtroa
       uaother state ~7 be granted b7 the State     3uper-
       lntendent an emergency certificate   valid for
       four months, vhile the reaord la be%ng oompleted,
       prior to determlngag the kind end cl888 of certl-
                                                                   48




ma.   T. M. Trfnble    - Page 3


      llcate,   I? an), to be Issued to tha applicant.
      The applicant     shall be required to p87 the
      same fee for the laauance a? on emergency cer-
      tlficete    as la required b7 1~ to be paid on
      appllcatlon    for other teacherta  certl?lcatea.

            %ec. 4,     Any person vho la l   rplo7ed to
      teach any trade or induatr7 111 the pub110
      aclmola ma7, upon lppllaation       to the State
      Superfntentlent,    signed b7 the ujorlt7     o? the
      board of truatra       of the aahool doalrlng his
      services,   be issued a temporary permit      to teeth
      said trede vlthout belly required to hold the
      lpeclal cartlilcate      prescribed  br 1ev1 provided
      that no penaft ma7 be granted ior a longer term
      than tvo.fsare    end provided further that the
      fee ?or Issuing meld permit shell be the aaae
      as la requlred b7 lav ?or the Issuance of
      teacher18 certl?lcatea.

            %eC. 5. Tha provlaIona of this Act are
      Wmulatlve a? the lava nov in foroe regulating
      the lrauence of taacherta certl?icatea     and 811
      lava end parts o? lava in conillct     vlth the
      ProvlaIona expressed hereIn are hereb7 repeeled.

            “38C. 5. The importance o? thla Act and
      the fact that there are mom teechara thomughl7
      qualL?ied,   who have been teaching for awre then
      ten years,   end heve not been required b7 lav to
      obtain certlflcatea,   and that it la to the lnter-
      eat of the public schools OS the State that such
      teachsea amy be re-omplo7ed,    create    an emergenc7
      Md fnperatlvm public uoeaaity       requiring   the
      aUapenalon o? the conatltutlonal      rule requIri.ng
      bills  to be red on three consecutive       days In
      each Rouse, end It la there?on      here lna o tul  that
      Bald rule be and hereby la suspended end t&t          this
      Act shell be In force and effect      fror end after
      its passage.
            “(Not..-    The onrolled   bill   ahova that   the
                                                                                        49




Hon. T. X. Triable             - ?age 4


     foregoing      Act passed the Senate, no vote                     glvanr
      parati     the HOUW, 87 yeas, 20 naps).

      l
      &proved          April 2! 1325.
      nEf?eotlvo       ninety i90 da78 a?ter               adjournment."
               Senate Bill 18, 48th Leglalature   of Texas,                     1943,
(codl?led      as Article   28&a, Vernon's Annotated Texas                      Civil
Statutes)      reti.  as ?ollwar
               'scHooL TxACHxRb - 8FNofAL CERsImXTL8

                                         CHAPTER379
                                          s. B. 10.18
      "An Aot.emendlng Article   28898 of the Rwlaed
          Civil St&tutor a? 1925, relet&q    to the
          Issuance of Special Certl?lcatea,   and
          declaring  en emergency.
      "BE IT EMCTE'DBY TRB ~ISLATURE                       OF TRE 5TATEOF TEXAS:

            "S*ctlon 1. That Article    2889e of the
      Revised Civil Statutes a? 1925 be amended 80
      aa'to hereafter  read as foilova:
               "'Article        2889a.      3poial      Cortl?lcate,
             "'(1)    Any person vho for tour pears or
      more has been the holder of a State First OraAe
      Certificate     or its equivalent,     and vho can furnish
      evidence of aucceaa?ul experlenoe           in teaching    in
      the public schools of Tour         for six or more
      aeaalona aubaoquent to September 1, 1910, shall
      be lntltled      to receive a State First Onde Certl-
      flcate    or its equivalent    valid for three      pars.
      The provlalona      of sub-pamgraph       l), Sectlti     1,
      a? thIa Act end cub-paragraph         (1 \ of Section 1
      only, ehall uplre        and be of no fumtbr force ubd
      effect     a?tar 8eptuber    1, 1945.
               "'(2)       4     person vho ha          been engeged in
Bon. T. IL Trlmble   -   tage 5

     teaching a special   subject in the public school for
     a period of four pars,     mad vho has been employed to
     teach the said subject during the last three years
     prior to September 1, 1925, ahall be exempt froa
     the requlrment    to hold a Teacher*8    Special Certl-
     flcete  so long as ahe or he eoatlnuea to be empla7ed
     to teach the same BUbjOOtBJ    provided thet ens peracua
     vho ha been eageged In the teaahlng a? music or
     vrlting  and dravlq   in the public aohoola of Texas
     for tea years ahU1 be uompt ?ror the prerent l&v
     mad be given a lI?o oorti?loate     in that   subject.

           “‘( 3 1Any teaaher vho applies for a Texar
     Teaoher  a Gertl?icato   on credeatlala   from maother
     state BAT be granted b7 the State Buperlatemdeat ea
     emergency oertl?Icata    valid for four months, vhlle
     the mcolid Is being completed, prior to aeteminlng
     the kSn4 aad class of eertlflcato,      if eny, to be
     laauad to the applicant.      2he applicant   shall be
     required to pay the same r00 for the laauaace 0s an
     amergenc~ certl?lcate     as 81 required bf lav to be
     paid on appllcatlon    for other teacher’s    certlfl-
     catea.

           ” ‘(4)    Any personvho la rplo~ed       to teach
     my trade or industry ln the pub110 lohoola mq,
     upon appllcatlon       to the gtate Superintendent,
     algned by the majorityof the board of trustees            or
     the school dealrlng his services,        be issued a
     tempoluf      permit to teach meld trade vlthout being
     required to hold the apeclkl oertl?lcate         prescribed
     by lav; provided that ao pernit may be granted for
     a longer term than tvo pars and provibed ?urther
     th a ttb     feefo r ia a ulng  lald parmlt shall be the
     same as Is roqulmd b7 l&v for the issuance a?
     teacher’s     certI?Icatea.   @

           %ec. 2. Tb provlalona        o? this Ac-t are ou-
     Nlatlve   of tits lava 001 la ?ome regulatlry      the
     Iaauauee of toacbr’a    eertl?laatea    awl ill lava end
     parts or lava in oon?llet    vlth the provlalona    upmaaed
     bamln am hereby npealod.
            “&a. 3.   The fact that tin P-Bent Act provides
     for a teackmr to have bea tb lmlder of a First Ore&e
     Certl?loata   far llx years or llore, anatoa an emergemy
                                                                           51




Hon. T. II. Triable    - tage   6


     end en imperative publla necessity   that the Con-
     stitutional  Rule, requiring bills  to be reed on
     three several days, be, dd the acme la hereby
     suspended, and this Act shall take effect    and be
     in force rm    bud after its paaa~e,   and it la so
     en&cted.
           “Passed the Senate  February 2, 1943: Yeas
     25, Bays OJ April 8, 143,   Senate re?'uaed to
     concur In Xouao uenUaamta and requested    a paint-
     mont of Conference CamIttwJ    April 13, 1sp 3,
     Xouaa granted mqueat; #Ia7 11, 1943, Senate
     adopted Conference Coulttoa   RapOPtJ Yeas 25,
     Ra~a OJ passed the House, April 7, lH3,    vlth
     amendaentr: Yeas 114, Rays 01 April 13, 1943,
     House grinted request of 8aziate for appointment
     of Conference Conmltteal May 10, 1943, House
     edopted Conference Committee Report b7 a viva
     vote vote.

             “ApprovadXa7 17, 1943.
          "Bffective     90 days after    Nu7 11,   1943, date
     of adjournment."

           We construe 8. IL 18, aupra, as a repeal a? 8ectiM
1 of 3. B. 192, aupra.   Ue sea nothing In 9. B. 18, lup r a which
                                                              ,
voU1d fadlcete  t&t the Leglrlature   Intended to mere17 luapend
3eCtlon 1 or 9. B. 192, during the life of sub-paragraph 1
o? Section 1 of 3. B. 18, aupra, lnrtead of repealing   meld
Section 1 of said 8. B, 192.
           It is our opiniua that     b. B. 18 of the 58th Leglalatu~,
lPDra, clear17 repealed %&ion        1 of 8. B. 192 of thm 39th
klalatun.     aopra.
             It   la our furtheropinion    tht  nelthor Seation 1 0s
‘0 x- 192,    mpra,   nor sub-par-         (1) O? Seation 1 of 5. B. 18,
                                                                                 52




     lion. T. II. Trlmbls   - Page 7

     nupra (mb-paragraph   (1) of Sectlon 1 of 5. EL 18        hrvhg   axplred
     on E&pteabar 1, 1945) 18 ln &fact    at.thls time.
                                          Very truly   pour8
                                       APTORREYOESERALOF TEXAS




--
1